***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           AMMAR A. IDLIBI v. CONNECTICUT
             STATE DENTAL COMMISSION
                     (AC 44331)
                    Prescott, Alexander and Harper, Js.

                                  Syllabus

The plaintiff dentist appealed from the judgment of the trial court dismissing
    his administrative appeal from the final decision of the defendant Con-
    necticut State Dental Commission. The plaintiff had treated a minor
    patient under general anesthesia for the placement of stainless steel
    crowns in the patient’s mouth. Initially, the patient’s mother was told
    that the treatment plan required the placement of only one steel crown
    and that additional teeth may need fillings, but that such treatment plan
    could not be finalized until after X-rays were taken during the procedure.
    Thereafter, the plaintiff placed eight crowns in the patient’s mouth,
    without the knowledge or informed consent of the patient’s mother.
    Subsequently, she filed a complaint with the Department of Public
    Health, which brought a statement of charges against the plaintiff, alleg-
    ing that his dental license was subject to disciplinary action pursuant
    to statute (§ 20-114 (a)). The commission found, inter alia, that the
    plaintiff failed to meet the applicable standard of care in treating the
    patient. On the plaintiff’s appeal to this court, held:
1. The commission’s claim that the trial court lacked subject matter jurisdic-
    tion to hear the plaintiff’s administrative appeal was unavailing; although
    the plaintiff sent the appeal via certified mail to the department, rather
    than to the commission, as required by statute (§ 4-183), the record
    demonstrated that the address for both the department and the commis-
    sion was essentially the same but for the name of the agency to which
    the mail was addressed, the commission did not claim that the appeal
    was untimely, that it did not have actual notice or that it was prejudiced
    by the plaintiff’s error, the commission filed a timely appearance, and,
    on these bases, the plaintiff’s failure to properly serve the commission
    was akin to a defect in the service of process, rather than a total failure
    to serve the agency.
2. The trial court properly determined that the commission may rely on its
    own expertise in assessing the evidence and reaching its conclusion
    that the plaintiff had breached the applicable standard of care, as the
    commission was granted broad discretion, pursuant to its statutory
    (§ 20-103a) authority, in determining the appropriate standard of care
    in an administrative, licensing procedure: the record revealed that the
    commission relied on the informed consent requirements of the Ameri-
    can Academy of Pediatric Dentistry, testimony from various witnesses
    including the plaintiff, as well as its own expertise, technical compe-
    tence, and specialized knowledge; moreover, the plaintiff did not cite
    any support for his claim that the members of the commission were
    required to have expertise in the specialized field of pediatric dentistry,
    there was no separate and distinct commission authorized to handle
    licensing matters concerning pediatric dentistry, and the statute (§ 52-
    184c) that defines what constitutes a health care expert in a particular
    field in medical malpractice actions was not applicable to qualifying the
    witnesses as experts in an administrative licensing procedure governed
    by statute (§ 4-178); furthermore, the court did not err in concluding
    that the commission properly permitted expert testimony from a dentist
    who was not board certified, as the credibility of the expert was for the
    commission to consider in its determination of the applicable standard
    of care in the proceedings.
3. The plaintiff could not prevail on his claim that the trial court improperly
    dismissed his challenge to the commission’s findings that he breached
    the standard of care by failing to obtain informed consent for placing
    more than one crown on the patient’s teeth, as the record contained
    substantial evidence to support the commission’s findings; although the
    patient’s mother signed a standard consent form on the day of the
    procedure consenting to treating unforeseen conditions, she had
    requested to speak with the plaintiff after X-rays were taken and, because
    he failed to do so, his actions exceeded the consent he received from
    the standard written form, the commission’s determination was based
    on its assessment of the credibility of the witnesses, and the commission
    was authorized to ascertain the standard of care, which meant determin-
    ing the proper standard by which to obtain informed consent.
4. The commission did not act in excess of its statutory (§ 20-114 (a) (2))
    authority in ordering disciplinary sanctions as a remedy for the plaintiff’s
    violation of the standard of care; the plaintiff’s claim that § 20-114 (a)
    (2) did not grant the commission authority to discipline him because
    the department did not, inter alia, allege negligence or incompetence
    in its charges was unavailing, as it is within the commission’s authority
    to determine the meanings of the terms within § 20-114 (a) (2) relevant
    to the practice of dentistry, and the commission may take disciplinary
    action on the basis of a dentist falling below a standard of care, which
    was equivalent to a finding of incompetence or negligence under § 20-
    114 (a) (2).
5. The plaintiff could not prevail on his claim that the record did not support
    the commission’s finding that the plaintiff failed to adequately chart
    caries and decalcifications, as the record contained substantial evidence,
    including the plaintiff’s operative note made during his treatment of the
    patient, multiple X-rays of the patient, and witness testimony concerning
    the patient’s charting; although the court misstated the commission’s
    conclusion regarding the adequacy of the charting for the placement of
    additional crowns, any such error was harmless.
6. The plaintiff could not prevail on his claim that there were unresolved
    inconsistencies in the commission’s decision, as the commission was
    within its authority to find that the department proved some of the
    charges alleged against the plaintiff, while finding that the department
    had failed to prove other charges, and the six charges against the plaintiff
    were not dependent on each other.
7. This court declined to review the plaintiff’s unpreserved claim under State
    v. Golding (213 Conn. 233) that the trial court’s decision to dismiss his
    appeal violated his right to fundamental fairness, the plaintiff having
    failed to explain what part of the proceedings allegedly constituted a
    violation of any constitutional right.
           Argued January 12—officially released May 17, 2022

                             Procedural History

   Appeal from the decision of the defendant concluding
that the plaintiff failed to meet the applicable standard
of care while treating a patient and ordering disciplinary
sanctions with respect to the plaintiff’s dental license,
brought to the Superior Court in the judicial district of
New Britain and tried to the court, Hon. Henry S. Cohn,
judge trial referee; judgment dismissing the appeal,
from which the plaintiff appealed to this court. Affirmed.
   Ammar A. Idlibi, self-represented, the appellant (plain-
tiff).
  Shawn L. Rutchick, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare Kindall, solicitor general, for the appel-
lee (defendant).
                           Opinion

   HARPER, J. The self-represented plaintiff, Ammar A.
Idlibi, appeals from the judgment of the Superior Court
dismissing his administrative appeal from the decision
of the defendant, the Connecticut State Dental Commis-
sion (commission), finding that the plaintiff had failed
to meet the applicable standard of care while treating
a three year old patient and ordering disciplinary sanc-
tions with respect to the plaintiff’s dental license. On
appeal, the plaintiff claims that the court improperly
dismissed his administrative appeal. Specifically, the
plaintiff claims that the court improperly (1) determined
that it was proper for the commission to rely on its
own expertise in reaching its conclusion that he had
breached the applicable standard of care by failing to
obtain adequate informed consent; (2) concluded that
the commission properly permitted certain expert testi-
mony from a witness who was not board-certified and,
as such, lacked knowledge as to the prevailing standard
of care; (3) rejected his challenge to the commission’s
finding that he breached the standard of care by failing
to obtain informed consent to place more than one
stainless steel crown in the patient’s mouth because
(a) he did obtain informed consent and (b) the commis-
sion, in finding a deviation from the standard of care,
acted in excess of its statutory authority; (4) determined
that the evidence in the record supports the commis-
sion’s finding that he failed to chart caries1 and decalcifi-
cations adequately in violation of the standard of care;
(5) left unresolved inconsistences in the commission’s
decision; and (6) violated his right to fundamental fair-
ness.2 The commission contends that the court lacked
subject matter jurisdiction because the plaintiff served
his administrative appeal on the Department of Public
Health (department) rather than on the commission.3
We affirm the judgment of the Superior Court dismiss-
ing the plaintiff’s appeal.
   The following facts and procedural history are rele-
vant to this appeal. The plaintiff is a licensed, board-
certified pediatric dentist and has been a member of the
American Academy of Pediatric Dentistry (AAPD) since
1990. The plaintiff provides specialized care for children
under general anesthesia at the Connecticut Children’s
Medical Center (hospital), where he has had privileges
since 2004.
  After the patient was referred to the plaintiff’s office
by a general dentist, an associate dentist at the office,
Joseph Guzzardi, first attempted to treat the patient on
January 11, 2016. At that appointment, Guzzardi was not
able to take X-rays of the patient but was able to observe
the patient’s teeth. On the basis of his observations, he
indicated to the patient’s mother that the patient would
require one crown on tooth S and that two more teeth
may need fillings. The mother signed multiple consent
forms authorizing ‘‘treatment of diseased or injured teeth
with dental restoration (filling or caps) . . . treatment
as may be advisable to preserve health and life,’’ and
treatment of unforeseen conditions. She also signed a
form consenting to the use of stainless steel crowns.
   On January 21, 2016, the patient’s mother called Guz-
zardi to express concern with the idea of placing a
stainless steel crown on her child’s tooth. Guzzardi testi-
fied that, during this phone call, he explained to her that
tooth S absolutely needed a crown and that the patient
may need multiple crowns. At an appointment on April
8, 2016, the mother again signed a consent form con-
senting to the treatment of unforeseen conditions. At that
appointment, Guzzardi attempted to treat the patient
in his office with the use of general anesthesia but was
unsuccessful because the attending anesthesiologist
was not comfortable going forward with the procedure
given the patient’s negative reaction to the general anes-
thesia.
   The patient subsequently was placed on the plaintiff’s
schedule for treatment at the hospital. The day of the
procedure was the first time that the patient and her
mother had ever met the plaintiff, as they previously had
communicated with, and the patient received treatment
from, Guzzardi. On April 26, 2016, the plaintiff provided
care to the three year old patient under general anesthe-
sia. During the course of the procedure, the plaintiff
placed eight stainless steel crowns in the patient’s mouth.
The patient’s mother subsequently filed a complaint with
the department.4
   On September 7, 2017, the department presented the
commission,5 as the relevant governing board, with a
statement of charges against the plaintiff. The charges
alleged that the plaintiff’s license was subject to disci-
plinary action pursuant to General Statutes § 20-114 (a)6
on the ground that the care provided to the three year
old patient failed to meet the standard of care. Specifi-
cally, the department alleged that the plaintiff (1) failed
to obtain adequate informed consent for placing eight
stainless steel crowns in the patient’s mouth, (2) placed
one or more crowns without adequate justification, or
without adequate documentation of such, (3) failed to
make adequate attempts at treatment without general
anesthesia or failed to document those attempts ade-
quately, (4) failed to chart findings of cervical decalcifi-
cation7 adequately, (5) failed to attempt treatment of
cervical decalcification other than by placement of
crowns, and (6) failed to adequately chart caries or other
dental disease for one or more of the teeth that he
crowned.
  The parties were notified that hearings would be held
before a duly authorized panel of commissioners (panel)
comprised of Steven G. Reiss, a doctor of dental sur-
gery; Deborah Dodenhoff, a registered nurse; and Ana-
toliy Ravin, also a doctor of dental surgery. The hearings
took place on January 11 and 16, 2018.8 Both the plaintiff
and the department presented evidence, conducted
cross-examination of witnesses, and provided argu-
ment. At the hearing, the department called Jenny Fed-
erman, a pediatric dentist, to testify as an expert. After
extensive direct and cross-examination, the panel quali-
fied Federman to testify as an expert. During the hear-
ing, Federman testified extensively about her opinion
concerning the X-rays of the patient. She stated that
‘‘[the patient] had one cavity on X-ray and came out with
eight crowns.’’ She testified that the informed consent
in this case was not adequate because the patient’s
mother ‘‘made it very clear she didn’t want eight stain-
less steel [crowns]. She didn’t even want one, and she
asked [the plaintiff] to come out after he took the X-
rays. . . . It’s ultimately the parent’s decision.’’ When
asked whether the consent form or the conversations
between the dentist and the patient to which the witness
testified governed informed consent, she stated: ‘‘In my
opinion, it would be the conversations.’’
    The plaintiff called Donald Kohn, a board-certified
pediatric dentist, to testify as an expert witness. Kohn
testified that informed consent should be understood
‘‘[f]rom the patient’s point of view.’’ He also testified that
communicating from the operating room to a patient’s
parent is a practice he does ‘‘frequently’’ to ‘‘reassure
[the parent] . . . [and] when there’s really been a dra-
matic change . . . in the treatment plan . . . .’’ Kohn
also testified that ‘‘the standard is, what does mom
understand? And we have to start to think about what
is the consent giver’s appreciation of what I’m going to
do? And again, we really have to stress, when you go
to the operating room the conundrum is you don’t know
what you’re going to find there and so when you get
something that’s so drastically different from what you
initially did, at what point do you do it?’’ He further
testified: ‘‘I would say that anything that you can do to
make sure that the parent knows the range of—and
appreciates the range of outcomes is going to strengthen
your informed consent.’’ In response to a question regard-
ing possible preventative measures, Kohn testified that
if ‘‘all you’re seeing is decalcification . . . there are some
things you can do. . . . [W]e have . . . some other
approaches that we didn’t have even a few years ago.’’
   In addition to those expert witnesses, the patient’s
mother, Guzzardi, and the plaintiff testified. The patient’s
mother testified emphatically that she had discussed
and agreed to placing a crown on only one tooth, tooth
S, and that ‘‘[n]ever, ever was there any other discussion
about [any] other tooth or [other] stainless steel crowns
. . . .’’ She also testified that she and the plaintiff had
agreed that, before he did anything to the patient, he
would come out of the operating room and let her know
what the X-rays and the examination showed. She stated:
‘‘From my understanding, I couldn’t agree or say any-
thing until [the plaintiff] came out and let me know
what my child needed.’’
    Guzzardi testified that ‘‘[t]he last agreement that I
had with [the patient’s] mom when we walked into the
room for using general anesthesia was that . . . tooth
S definitely needs a crown. There may be further cavit-
ies. I will do my best capabilities in invasive procedure,
such as a filling, but there may need to be more crowns.
I will not know until I have X-rays.’’ When asked by the
department’s counsel what his understanding was at
the appointment that occurred on April 8, 2018, of what
the patient’s mother had consented to, he stated that
‘‘[she] consented to definitely needing a crown on [tooth]
S and having the potential to need crowns on other
teeth, based on the X-rays and what they reveal[ed].’’
When asked if, at any time, the mother consented to eight
crowns, Guzzardi answered, ‘‘[n]o, not specifically eight.’’
   On July 24, 2018, the panel issued a proposed final
decision,9 which the plaintiff opposed. On September
5, 2018, the commission issued a final decision finding
that the plaintiff had failed to meet the standard of care.
Specifically, the commission found that the plaintiff (1)
failed to obtain adequate informed consent from the
patient’s mother to place crowns on eight of the patient’s
teeth, (2) placed one or more crowns without adequate
justification,(3) failed to chart findings of cervical decal-
cification adequately, (4) failed to attempt treatment of
the cervical decalcification by other means, and (5)
failed to chart caries or other dental disease adequately
for one or more of the teeth that was crowned. The only
charge that the commission did not find against the
plaintiff was the allegation that the plaintiff had failed
to make adequate attempts at treatment without general
anesthesia, as the commission determined there was
insufficient evidence to support that charge. Subse-
quently, the commission ordered sanctions against the
plaintiff, including the payment of a $10,000 civil pen-
alty, placement of a reprimand on his license, and a
three year probationary period during which his license
would be subject to conditions.
   On September 10, 2018, the plaintiff appealed to the
Superior Court. On appeal he contended that (1) the
commission’s findings regarding the standard of care
were not permitted under § 20-114 (a) (2); (2) the com-
mission’s findings on informed consent and the failure
to chart were not permitted by § 20-114 (a) (2); (3) the
commission erred in permitting Federman, a pediatric
dentist who is not board-certified, to testify as an expert;
(4) the commission erroneously relied on its own exper-
tise in reaching its conclusions; (5) the chairman of the
panel should have been disqualified to hear the matter;
and (6) the commission improperly restricted his cross-
examination at the hearing. After briefing by the parties
and oral argument, on January 7, 2020, the court issued
an order remanding the final decision for clarification
of finding number twenty-six,10 concerning whether the
plaintiff’s treatment violated the AAPD standards. The
panel heard this issue on remand and issued a new
proposed final decision, finding, inter alia, that ‘‘the use
of stainless steel crowns was not justified, and [that
the plaintiff] practiced below the standard of care in
using eight stainless steel crowns.’’ The commission
subsequently considered the panel’s proposed final
decision and, this time, disagreed with the panel and
voted to change the new proposed decision with respect
to finding number twenty-six. On June 16, 2020, the
commission issued a second final decision, this time
determining that it was not a violation of the standard of
care to place eight stainless steel crowns in the patient’s
mouth, but that the disciplinary orders contained in the
initial decision were still appropriate on the basis of
the other findings concerning the allegations against
the plaintiff.
   On August 10, 2020, the court issued a second remand
order related to the same charge. Specifically, the court
ordered the commission to reconcile an inconsistency
between the finding of fact that the plaintiff ‘‘did not
practice below the standard of care with respect to
the placement of the stainless steel crowns’’ with a
statement in its decision that ‘‘the [department] sus-
tained its burden of proof’’ with respect to this charge.
The court stated, ‘‘[i]f the plaintiff was admittedly not
liable at all on this charge per finding of fact [number
twenty-six], and did not fall below the standard of care,
the statement . . . finding that the department’s bur-
den of proof was sustained regarding lack of justifica-
tion cannot stand. . . . [T]he penalty chosen by the
commission must not be based on inconsistencies, leav-
ing open questions of interpretation.’’ (Internal quota-
tion marks omitted.) On September 16, 2020, the com-
mission issued a third and final decision, which is the
operative decision on appeal. The final decision stated
that, ‘‘[w]ith regard to the allegations . . . of the
charges that [the plaintiff] placed one or more crowns
without adequate justification . . . the department did
not sustain its burden of proof.’’ In addition, finding
number twenty-six was amended to include further
explanation of the AAPD guidelines.11
   On October 13, 2020, the court issued a written deci-
sion dismissing the plaintiff’s appeal. The court con-
cluded, inter alia, that the commission properly relied
on its own expertise in establishing the applicable stan-
dard of care and in assessing the evidence in order to
determine whether the plaintiff had met that standard.
The plaintiff filed a motion to reargue, which the court
denied. This appeal followed. Additional facts will be
set forth as necessary.
                             I
  Because subject matter jurisdiction is a threshold issue,
we first address the commission’s claim that the court
lacked subject matter jurisdiction to hear the plaintiff’s
administrative appeal. The commission claims that the
court improperly concluded that the plaintiff did, in fact,
serve the commission in accordance with the service
requirements of General Statutes § 4-183. The commis-
sion further argues that the ‘‘[p]laintiff’s failure to timely
serve any appeal papers on the [commission] as required
by [§ 4-183] deprived the Superior Court of subject mat-
ter jurisdiction. . . . Failure to serve the [commission]
as the agency that rendered the decision implicates the
court’s subject matter jurisdiction . . . .’’ The plaintiff
responds in his reply brief that the court did have juris-
diction over this matter. We agree with the plaintiff and
conclude that the court had subject matter jurisdiction
over the plaintiff’s administrative appeal.
   The following additional facts are necessary to our
resolution of this claim. On November 5, 2018, the com-
mission filed a motion to dismiss challenging the court’s
subject matter jurisdiction. Specifically, the commis-
sion argued that the plaintiff did not serve the appeal
on the commission as the agency that issued the final
decision. On November 6, 2018, the plaintiff filed an
objection. On January 15, 2019, the court held a hearing
on the commission’s motion to dismiss. After hearing
argument from both parties, the court stated, ‘‘I’m going
to deny the motion. And let me tell you, there is this
case, [Redding v. Connecticut Siting Council, 45 Conn.
App. 620, 697 A.2d 698, cert. denied, 243 Conn. 920, 701
A.2d 343 (1997)]. In that case, the Department of Public
Safety was served but not . . . the Connecticut Siting
Council. The holding was that they were . . . totally
separate agencies, [they] wanted nothing to do with the
other. There was no record at all of the service being
made on the Connecticut Siting Council and that would
. . . [mean that] they do not have . . . subject matter
jurisdiction.
   ‘‘When you have an agency like [the department] that
sends out a notice, this is a decision of the [commission]
and it’s signed by the [department], and the [commis-
sion] is part of the [department], even though they’re
not the—they don’t render decisions, they prosecute
and there’s this line between what they can do and what
they can’t do. I cited . . . [Gould v. Freedom of Infor-
mation Commission, 314 Conn. 802, 104 A.3d 727
(2014)]. There’s enough of a mixture here that I think
a confusion could have come about and I would cite
[Tolly v. Dept. of Human Resources, 225 Conn. 13, 621
A.2d 719 (1993)]. . . . Here the fellow had his secretary
serve the paper and . . . we’re going to . . . find that
there was sufficiently no prejudice here . . . . [See
also Kindl v. Dept. of Social Services, 69 Conn. App.
563, 795 A.2d 622 (2002)].’’
   On February 4, 2019, the commission filed a motion
to reargue, which was denied by the court. On February
16, 2021, the commission filed a motion to dismiss the
plaintiff’s appeal with this court, raising the same juris-
dictional issues as its initial motion. This court denied
that motion on March 31, 2021. The commission did not
file a cross appeal from the Superior Court’s decision to
deny its motion to dismiss. On appeal, the commission
argues that the service that was made on the depart-
ment, but not on the commission, was improper and
thus deprived the court of subject matter jurisdiction
over the plaintiff’s administrative appeal.
   Our standard of review for this claim is well estab-
lished. ‘‘[Our Supreme Court has] long held that because
[a] determination regarding a trial court’s subject matter
jurisdiction is a question of law, our review is plenary.
. . . In ruling on a motion to dismiss for lack of subject
matter jurisdiction, a court must consider the allega-
tions of the complaint in their most favorable light. . . .
In this regard, a court must take the facts to be those
alleged in the complaint, including those facts necessar-
ily implied from the allegations, construing them in a
manner most favorable to the pleader. . . . In under-
taking this review, we are mindful of the well estab-
lished notion that, in determining whether a court has
subject matter jurisdiction, every presumption favoring
jurisdiction should be indulged. . . . There is no abso-
lute right of appeal to the courts from a decision of an
administrative agency. . . . Appeals to the courts from
administrative [agencies] exist only under statutory
authority . . . . Appellate jurisdiction is derived from
the . . . statutory provisions by which it is created,
and can be acquired and exercised only in the manner
prescribed.’’ (Citations omitted; internal quotation
marks omitted.) Markley v. State Elections Enforce-
ment Commission, 339 Conn. 96, 106, 259 A.3d 1064
(2021).
   Section 4-183 provides in relevant part: ‘‘(a) A person
who has exhausted all administrative remedies avail-
able within the agency and who is aggrieved by a final
decision may appeal to the Superior Court as provided
in this section. . . . (c) (1) Within forty-five days after
mailing of the final decision . . . a person appealing
as provided in this section shall serve a copy of the
appeal on the agency that rendered the final decision
at its office or at the office of the Attorney General in
Hartford . . . . Within that time, the person appealing
shall also serve a copy of the appeal on each party
listed in the final decision at the address shown in the
decision, provided failure to make such service within
forty-five days on parties other than the agency that
rendered the final decision shall not deprive the court
of jurisdiction over the appeal. . . .’’
  Our Supreme Court in Tolly v. Dept. of Human
Resources, supra, 225 Conn. 28–29, articulated an
important distinction between a total failure to serve
the agency and a defect in service upon the agency,
stating: ‘‘If there is no service at all on the agency within
the forty-five day period, the court lacks subject matter
jurisdiction over the appeal . . . . If, however . . .
there is an arguable defect in the process that was
timely served on the agency . . . rather than a failure
to make service at all within the applicable time period,
the court does not lack subject matter jurisdiction over
the appeal. Under those circumstances, § 4-183 (d)
applies, and the appeal is dismissible only upon a find-
ing of prejudice to the agency.’’ (Citation omitted.)
   At the January 15, 2019 hearing, the plaintiff conceded
that he sent the appeal via certified mail to the depart-
ment, rather than to the commission. The record shows,
however, that the address for both the department and
the commission is the same, 410 Capitol Avenue, and
that the only practical difference was the name of the
agency to which the mail was addressed. At the hearing,
the court, in a colloquy with the plaintiff, stated: ‘‘All
you had to do is put the [commission] on there and you
would have been all set.’’ The memorandum of decision
issued by the commission was signed by Jeffrey A.
Kardys, and his signature block indicated that he was
an employee of the department, rather than of the com-
mission. Additionally, the commission filed an appear-
ance with the court within forty days, which was well
within the statutory period of the forty-five days to
make service. Thus, the commission does not claim
that it did not have actual notice of the appeal, or that
it was untimely. Nor does it claim that it was prejudiced
by the plaintiff’s error in addressing the appeal to the
department rather than to the commission. On this
basis, we conclude that the present situation is akin to
a defect in the service of process, rather than a total
failure to serve the agency. Accordingly, the court had
subject matter jurisdiction over the plaintiff’s adminis-
trative appeal.
                            II
  We now address the plaintiff’s claims on appeal chal-
lenging the court’s dismissal of his administrative
appeal. Our standard of review in such cases is well
settled. The plaintiff’s appeal to the Superior Court was
brought pursuant to the Uniform Administrative Proce-
dure Act (UAPA), General Statutes § 4-166 et seq. Judi-
cial review of an administrative decision in an appeal
under the UAPA is limited. See Nussbaum v. Dept. of
Energy & Environmental Protection, 206 Conn. App.
734, 739, 261 A.3d 1182, cert. denied, 339 Conn. 915,
262 A.3d 134 (2021). ‘‘[R]eview of an administrative
agency decision requires a court to determine whether
there is substantial evidence in the administrative
record to support the agency’s findings of basic fact
and whether the conclusions drawn from those facts
are reasonable. . . . Neither [the appellate] court nor
the trial court may retry the case or substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact. . . . Our
ultimate duty is to determine, in view of all the evidence,
whether the agency, in issuing its order, acted unreason-
ably, arbitrarily, illegally or in abuse of its discretion.’’
(Internal quotation marks omitted.) Id.
   ‘‘It is fundamental that a plaintiff has the burden of
proving that the [agency], on the facts before [it], acted
contrary to law and in abuse of [its] discretion . . . .
In addition, although we have noted that [a]n agency’s
factual and discretionary determinations are to be
accorded considerable weight by the courts . . . we
have maintained that [c]ases that present pure ques-
tions of law . . . invoke a broader standard of review
than is ordinarily involved in deciding whether, in light
of the evidence, the agency has acted unreasonably,
arbitrarily, illegally or in abuse of its discretion.’’ (Cita-
tion omitted; internal quotation marks omitted.) Miller
v. Dept. of Agriculture, 168 Conn. App. 255, 266, 145
A.3d 393, cert. denied, 323 Conn. 936, 151 A.3d 386
(2016).
   ‘‘The substantial evidence rule governs judicial review
of administrative fact-finding under the UAPA. . . . An
administrative finding is supported by substantial evi-
dence if the record affords a substantial basis of fact
from which the fact in issue can be reasonably inferred.
. . . The substantial evidence rule imposes an
important limitation on the power of the courts to over-
turn a decision of an administrative agency . . . .’’
(Internal quotation marks omitted.) Towing & Recovery
Professionals of Connecticut, Inc. v. Dept. of Motor
Vehicles, 205 Conn. App. 368, 371, 257 A.3d 978, cert.
denied, 338 Conn. 910, 258 A.3d 1279 (2021).
   ‘‘It is well established that it is the exclusive province
of the trier of fact to make determinations of credibility,
crediting some, all, or none of a given witness’ testi-
mony. . . . [A]n administrative agency is not required
to believe any witness, even an expert. . . . Nor is an
agency required to use in any particular fashion any of
the materials presented to it as long as the conduct of
the hearing is fundamentally fair. . . . Questions of
whether to believe or to disbelieve a competent witness
are beyond our review. As a reviewing court, we may
not retry the case or pass on the credibility of witnesses.
. . . We must defer to the trier of fact’s assessment of
the credibility of the witnesses that is made on the basis
of its firsthand observation of their conduct, demeanor
and attitude.’’ (Citations omitted; internal quotation
marks omitted.) Goldstar Medical Services, Inc. v. Dept.
of Social Services, 288 Conn. 790, 830, 955 A.2d 15
(2008).
                              A
   The plaintiff first challenges the court’s determina-
tion that it was proper for the commission to rely on
its own expertise in assessing the evidence and in reach-
ing its conclusion that the plaintiff had breached the
applicable standard of care. The plaintiff’s claim that
such a finding is improper is premised on his assertion
that none of the members of the commission ‘‘is an
expert in the field involved in the case, which is the
field of pediatric dentistry.’’ We disagree.
   Our case law makes clear that a governing medical
board is granted broad discretion, pursuant to its statu-
tory authority, in determining the appropriate standard
of care in an administrative, licensing procedure. Our
Supreme Court has held that ‘‘[a]s long as the board
hearing and deciding a licensing matter is composed
of at least a majority of experts in the field involved in
the case, the board may rely on its own expertise in
evaluating charges against persons licensed by the
board and the requisite standard of care by which to
judge such cases.’’ Levinson v. Board of Chiropractic
Examiners, 211 Conn. 508, 525, 560 A.2d 403 (1989);
see also General Statutes § 4-178 (8) (administrative
‘‘agency’s experience, technical competence, and spe-
cialized knowledge may be used in the evaluation of
the evidence’’).
   ‘‘[M]edical examining boards have expertise in the
standards of care in their professions because they are
comprised of practicing members of the profession.
. . . It is to be presumed that the members of the . . .
board, as composed under the statute, are qualified to
pass upon questions of professional conduct and com-
petence. . . . [E]xpert testimony on standards of care
is not required in disciplinary hearings before medical
examining boards. . . . If medical examining boards
can rely on their own expertise on standards of care
in disciplinary hearings, then they need not promulgate
administrative regulations governing the standard of care.
The UAPA provides that any agency may use its experi-
ence, technical competence and specialized knowledge
in the evaluation of evidence in contested cases.’’ (Cita-
tions omitted; internal quotation marks omitted.) Fleisch-
man v. Board of Examiners in Podiatry, 22 Conn. App.
181, 188–89, 576 A.2d 1302 (1990).
   In Pet v. Dept. of Health Services, 228 Conn. 651, 665,
638 A.2d 6 (1994), the plaintiff argued on appeal, inter
alia, that the medical examining board improperly relied
on its own expertise in assessing the charges against
him. Specifically, the plaintiff argued that ‘‘the board
. . . reached unsubstantiated conclusions regarding
the appropriate standard of care, contrary to the expert
authority he had presented to the panel.’’ Id., 666. Although
‘‘a person charged with professional misconduct has
the right to offer expert opinions at the hearing before
the [medical examining] board’’; (internal quotation marks
omitted) id., 666; our Supreme Court in Pet upheld the
trial court’s determination that there was no abuse of
discretion by the board as to the standard of care
employed in its determination and concluded: ‘‘It was
not improper for the board to utilize its own expertise
in reaching its conclusions regarding the plaintiff’s
professional conduct.’’ (Emphasis added.) Id., 667.
   Applying the facts of the present case to the governing
law, we agree with the court’s conclusion that it was
proper for the commission to rely on its own expertise
in assessing the evidence and in reaching its determina-
tion that the plaintiff had breached the applicable stan-
dard of care. In the present case, the record reveals
that the commission relied on the informed consent
requirements of the AAPD, testimony from multiple
witnesses—including Kohn, Federman, Guzzardi, the
patient’s mother, and the plaintiff—as well as its own
expertise in the practice of dentistry. Notwithstanding
the other evidence considered, the commission prop-
erly relied on its own expertise, technical competence,
and specialized knowledge in concluding that the gen-
eral consent form that the plaintiff had obtained from
the patient’s mother was insufficient to meet the appro-
priate standard of care.
  The plaintiff’s reliance on Jutkowitz v. Dept. of Health
Services, 220 Conn. 86, 596 A.2d 374 (1991), to the
contrary, is misplaced. In Jutkowitz, the court found
that the board was not composed of a majority of
experts where it was composed of one public member
and one chiropractor. See id., 109–12. Jutkowitz simply
reaffirmed the rule articulated in Levinson. See Levin-
son v. Board of Chiropractic Examiners, supra, 211
Conn. 525. We already have concluded, and the plaintiff
does not dispute, that the commission in the present
case was composed of a majority of experts in the field
of dentistry.
   Rather, the plaintiff argues that the relevant field of
expertise is not dentistry, but more precisely, the field
of pediatric dentistry. The plaintiff cites no support for
the contention that expertise in the specialized field of
pediatric dentistry was required for the commission
members to rely on their own expertise to determine
the applicable standard of care. Indeed, there is no
separate and distinct commission in the state of Con-
necticut authorized to handle licensing matters con-
cerning pediatric dentistry. The commission is com-
prised of three public members and six practitioners
in dentistry. See General Statutes § 20-103a. The com-
mission, as well as the panel of three of those members
that conducted the hearings, was comprised of a major-
ity of experts in the field of dentistry. ‘‘Every member
of a profession is presumed to know the governing
standards of practice.’’ Breiner v. State Dental Com-
mission, 57 Conn. App. 700, 708, 750 A.2d 1111 (2000).
Thus, pursuant to our governing law, the commission
was well within its statutory authority to rely on its
own expertise in assessing the evidence and reaching
its conclusion that the plaintiff had breached the appli-
cable standard of care.
  Additionally, the plaintiff argues that General Stat-
utes § 52-184c is the relevant provision that legally
defines what constitutes a health care expert in a partic-
ular field. Section 52-184c (a) applies only to ‘‘any civil
action to recover damages resulting from personal
injury or wrongful death . . . result[ing] from the neg-
ligence of a health care provider . . . .’’ It is part and
parcel of a broader statutory scheme applicable to civil,
medical malpractice actions and is not applicable to
the present case, an administrative licensing procedure,
which is governed by § 4-178. Thus, the statutory defini-
tion provided in § 52-184c is not applicable to this case.
                            B
   The plaintiff next claims that the court erred in con-
cluding that the commission properly permitted Feder-
man to testify as an expert when Federman was not
board certified and lacked knowledge concerning the
prevailing standard of care. According to the plaintiff,
Federman’s testimony was inadmissible as to the stan-
dard of care, her opinions were ‘‘unreliable and inadmis-
sible,’’ and the admission of Federman’s ‘‘testimony
against [the] plaintiff’s objection [was] unlawful.’’ We
are not persuaded.
   In its memorandum of decision, the court stated:
‘‘Federman, an experienced pediatric dentist for over
twenty years, had been assigned review responsibilities
of various complaints by the commission for five years.
Under the case law, the commission did not err in
allowing her to testify as the commission’s expert. See
Weaver v. McKnight, 313 Conn. 393, 405, 97 A.3d 920
(2014). Under Weaver, the commission had broad dis-
cretion to qualify Federman as a witness. She had infor-
mation not known to the public in general and offered
to provide the commission with her helpful knowledge.
The plaintiff also called . . . Kohn as his expert, and
the commission made use of Kohn’s testimony in its
final decision as well. . . . It should be borne in mind
that the commission had the authority to judge the
credibility of the witnesses, and participants at the hear-
ing, including Federman [and] Kohn . . . .’’
   In Fleischman v. Board of Examiners in Podiatry,
supra, 22 Conn. App. 189, which involved a professional
licensure proceeding, the plaintiff challenged the expert
testimony presented concerning the standards of care
in podiatry. Specifically, the plaintiff argued that the
expert testimony presented to the board was so general
that it was ‘‘virtually irrelevant.’’ (Internal quotation
marks omitted.) Id., 189. This court stated: ‘‘The proba-
tive value of the evidence was for the board to deter-
mine in the first instance, and that determination will
not be disturbed on appeal unless it was arbitrary or
an abuse of discretion. . . . Moreover, even supposing
that [the expert’s] testimony was completely irrelevant,
the board was not required to hear expert testimony
on standards of care in the first place.’’ (Citation omit-
ted.) Id. Accordingly, the credibility of Federman’s testi-
mony was for the commission to consider in its determi-
nation of the applicable standard of care in this
professional licensure proceeding.
   The plaintiff further claims that Federman ‘‘must be
board certified as the plaintiff is, in order to testify on
the prevailing standard of care,’’ and that because she
is not board certified, she is not a ‘‘ ‘similar health care
provider’ ’’ as defined pursuant to § 52-184c (c). As we
stated previously in this opinion, § 52-184c is part of
the statutory scheme that relates to medical malpractice
actions and is inapplicable to our resolution of the pres-
ent case. The plaintiff’s claims as to Federman’s testi-
mony, therefore, fail.
                             C
  The plaintiff next claims that the court improperly
rejected his challenge to the commission’s finding that
he breached the standard of care by failing to obtain
informed consent for placing more than one stainless
steel crown on the patient’s teeth because (1) he did
obtain informed consent for the dental work performed
and (2) the commission, in finding a deviation from
the standard of care, acted in excess of its statutory
authority.
                             1
  With respect to the plaintiff’s claim that he obtained
informed consent for the dental work performed, the
plaintiff argues that ‘‘[t]he [patient’s] mother consented
to the use of multiple crowns as needed, and to treating
unforeseen conditions.’’ We disagree.
    Our review of this claim is governed by the substantial
evidence rule. See Nussbaum v. Dept. of Energy &
Environmental Protection, supra, 206 Conn. App. 739
(‘‘[r]eview of an administrative agency decision requires
a court to determine whether there is substantial evi-
dence in the administrative record to support the
agency’s findings of basic fact and whether the conclu-
sions drawn from those facts are reasonable’’ (internal
quotation marks omitted)).
   In support of his contention that he did obtain informed
consent for the dental work performed on the patient,
the plaintiff relies on the standard consent form that
the patient’s mother signed on the day of the proce-
dure.12 The commission, however, specifically found
that ‘‘[t]he plaintiff’s standard form of consent, [which
was] silent on the mother’s understanding of the proce-
dure, [did] not govern,’’ as the mother, at the time of
signing that form, specifically had told the plaintiff that
she expected to hear from him during the operation on
the patient. Moreover, the commission concluded, on
the basis of the testimony from the patient’s mother,
which it found credible, and Guzzardi, that the patient’s
mother had not given her consent to place the crowns
but, rather, had requested that the plaintiff speak with
her after obtaining X-rays. The plaintiff’s expert, Kohn,
even testified that if the testimony of the patient’s
mother was true concerning her request to speak with
the plaintiff after X-rays were taken, then the plaintiff’s
conduct violated the standard of care because his actions
exceeded the consent he received from the standard
written form. The commission’s determination was based
on its assessment of the credibility of the witnesses,
which is not for this court or the trial court to second-
guess. See Goldstar Medical Services, Inc. v. Dept. of
Social Services, supra, 288 Conn. 830 (‘‘[i]t is well estab-
lished that it is the exclusive province of the trier of fact
to make determinations of credibility, crediting some,
all, or none of a given witness’ testimony’’). Because
the record contains substantial evidence to support the
commission’s finding that the plaintiff violated the stan-
dard of care by not obtaining informed consent, the
plaintiff’s claim fails.
   The plaintiff further argues that, ‘‘[e]ven if the moth-
er’s claim is true and credible, [his failure] to entertain
her request [was] legally insufficient to support a claim
of lack of informed consent.’’ The plaintiff, again, relies
on a medical malpractice case in support of this con-
tention. As we already have noted, in administrative
licensing proceedings, the relevant medical board is
authorized to ascertain the standard of care, which, in
the present case, meant determining the proper stan-
dard by which to obtain informed consent. See Levin-
son v. Board of Chiropractic Examiners, supra, 211
Conn. 525. The plaintiff’s claim, thus, lacks merit.
                             2
  The plaintiff next claims that the commission acted
in excess of its statutory authority under § 20-114 (a)
(2) by ordering disciplinary sanctions as a remedy for
his alleged violation of the standard of care for failing
to obtain informed consent.13 We are not persuaded.
   Section 20-114 (a) (2) provides in relevant part that
the commission may impose sanctions when there is
‘‘proof that a practitioner has become unfit or incompe-
tent or has been guilty of cruelty, incompetence, negli-
gence or indecent conduct toward patients . . . .’’ The
plaintiff claims that the language in the statute does
not grant the commission the authority to discipline
him in this case because the department did not allege
negligence or incompetence in its charges, and the com-
mission’s finding of lack of informed consent is not the
same as a finding that he was incompetent or unskillful.
   In Altholtz v. Dental Commission, 4 Conn. App. 307,
310, 493 A.2d 917 (1985), this court affirmed the trial
court’s dismissal of the plaintiff dentist’s administrative
appeal. On appeal, the plaintiff in Altholtz claimed, inter
alia, that § 20-114 was unconstitutionally vague. This
court concluded that the statute was not vague, stating:
‘‘Terms associated with the trade or business with
which a given statute is concerned should be accorded
the meaning which they would convey to an informed
person in that trade or business. . . . We presume that
members of a professional health licensing board are
competent to decide on the basis of such terms whether
certain conduct is in derogation of professional stan-
dards. . . . It is also our view that what constitutes
‘unprofessional conduct’ and what renders a profes-
sional ‘unfit’ or ‘incompetent’ are to be determined ‘by
those standards which are commonly accepted by those
practicing the same profession in the same territory.
. . . These standards are part of the ethics of the pro-
fession, and every member of the profession should be
regarded as an expert with regard to the determination
of their meaning.’’ (Citations omitted.) Id., 314–15. Thus,
in light of this court’s decision in Altholtz, it was well
within the commission’s authority to determine the
meaning of the terms in § 20-114 (a) (2) relevant to the
practice of dentistry.
   In the present case, the commission determined that
the plaintiff’s failure to provide the patient’s mother
with informed consent fell below the standard of care
and, as a result, it imposed disciplinary measures against
the plaintiff. The court concluded that § 20-114 (a) (2)
‘‘allows the commission to take disciplinary action when
there is ‘proof that a practitioner has become unfit or
incompetent or has been guilty of cruelty, incompe-
tence, negligence or indecent conduct towards patients.’
However, both [Altholz v. Dental Commission, supra,
4 Conn. App. 307, and Macko v. State Dental Commis-
sion, Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX (January 26, 2010)] allow
the commission to take disciplinary action based on a
dentist falling below a standard of care. These cases
find [that] the use of incompetence and/or negligence
in § 20-114 (a) (2) [is] equivalent to ‘standard of care.’
This has been in our law in the discipline of medical
professionals since at least 1949. See Jaffe v. Dept. of
Health, 135 Conn. 339, 351, 64 A.2d 330 (1949).’’ We
agree with the court. Accordingly, we conclude that
the commission acted within its statutory authority to
discipline the plaintiff as it did in this case.
                             D
   The plaintiff next challenges the court’s determina-
tion that the evidence in the record supports the com-
mission’s finding that he failed to adequately chart car-
ies and decalcifications in violation of the standard of
care. The plaintiff alleges, in effect, that the record does
not contain substantial evidence to support this finding.
We do not agree.
  In its final decision, the commission concluded that
the department did not sustain its burden of proof as
to the charges that the plaintiff ‘‘placed one or more
crowns without adequate justification, or without ade-
quately documented justification . . . .’’ In its memo-
randum of decision, the court concluded that ‘‘the
record permitted the commission to find . . . that the
plaintiff failed to provide the required full details for
his decision to place the additional crowns.’’ On appeal,
the defendant points to this purported discrepancy
between the court’s conclusion and the commission’s
finding as to the adequacy of the charting for the place-
ment of additional crowns. Although we agree that the
court misstated the commission’s conclusion, any error
was harmless given that the plaintiff was not disciplined
for failing to adequately chart the placement of the
additional crowns and given that substantial evidence
in the record existed to support the commission’s actual
finding of inadequate charting of caries and decalcifica-
tions, for which, in part, the disciplinary action was
imposed.
   In the present case, the commission concluded that
the plaintiff had failed to meet the standard of care due
to his inadequate charting. In making that finding, the
commission relied on ample evidence, including the
plaintiff’s operative note made during his treatment of
the patient, multiple X-rays of the patient, and witness
testimony concerning the plaintiff’s charting. In its final
decision, in support of this finding, the commission
explained: ‘‘Kohn testified that cervical decalcification
of teeth is part of the cavities process and the initial
lesion of tooth decay or infection of the tooth. . . . It
has a chalky white appearance and is the first sign of
clinical tooth decay. . . . Kohn also testified that,
when an operative note makes a notation for multisur-
face caries, it could mean decalcification, part of a
continuum of tooth decay. It can include decalcified
lesions that are really soft and chalky, which can be
just scraped away. It can also include a decalcification
that is not soft, and which amounts to an actual cavity
. . . . Lastly . . . Kohn testified that based on the
quality of the X-ray images he could not discern any
interproximal decay on the teeth except, possibly, on
the distal side of tooth L and the distal side of tooth S.
. . . Federman testified that she did not see any decay
on the X-rays provided that warranted a crown.’’
   ‘‘The [commission] agrees with . . . Federman’s tes-
timony that the X-rays fail to show cervical decalcifica-
tions on [various teeth] that require crowns. The [com-
mission] also finds that the [plaintiff’s] operative note
fails to adequately describe the cervical decalcification
that the [plaintiff] found in his examination. The [plain-
tiff’s] operative note does not describe whether the
cervical decalcification was at the initial chalky white
stage that could be scraped away or whether it amount
to a cavity and therefore warranted more aggressive
treatment.’’
   On the basis of this evidence, the commission con-
cluded that the ‘‘[d]epartment has sufficiently estab-
lished . . . that the [plaintiff] failed to adequately chart
findings of cervical decalcification in violation of the
standard of care.’’ We agree and conclude that the
defendant’s challenge to the sufficiency of the evidence
in the record to support that finding is unavailing.
                             E
  The plaintiff’s next claim is that there are unresolved
inconsistences in the commission’s decision. Specifi-
cally, the plaintiff argues that ‘‘the final finding that
the treatment provided was justified according to the
record . . . is inconsistent with the finding that [the]
plaintiff’s charting to justify the crowns is inadequate.’’
(Footnote omitted.)We are not persuaded.
   In its final decision, the commission found that the
department did not meet its burden of proving the
charge that the plaintiff placed one or more crowns
without adequate justification, or without adequately
documented justification. The commission did find,
however, as it had in its initial decision, that the depart-
ment did meet its burden to prove the charges that the
plaintiff failed to adequately chart findings of cervical
decalcification and that the plaintiff failed to adequately
chart caries or other dental disease for one or more of
the teeth that he crowned. The six charges that the
department alleged against the plaintiff are not depen-
dent on one another. The commission was well within
its authority to find that the department proved some
of the charges alleged against the plaintiff, while finding
that the department had failed to prove other charges.
See Wolf v. Commissioner of Motor Vehicles, 70 Conn.
App. 76, 83, 797 A.2d 567 (2002) (‘‘the existence of
contradictory evidence and the possibility of drawing
two inconsistent conclusions from the evidence does
not preclude an administrative agency’s finding from
being supported by substantial evidence’’). Accordingly,
this claim fails.
                             F
  The plaintiff’s final claim is that the court’s decision
violates his right to fundamental fairness. We decline
to review this claim.
   The plaintiff acknowledges that his constitutional
claim is unpreserved and seeks review of it pursuant
to State v. Golding, 213 Conn. 233, 239–40, 567 A.2d
823 (1989), as modified by In re Yasiel R., 317 Conn.
773, 781, 120 A.3d 1188 (2015). His claim is predicated
on his assertion that informed consent was obtained
properly. In making that assertion, the plaintiff appears
to be challenging the commission’s assessment of the
credibility of the witnesses, as well as its findings that
he deviated from the standard of care by charting inade-
quately and failing to obtain informed consent, which
we already have addressed and have determined are
not improper. The plaintiff argues in conclusory fashion
that his constitutional right to fundamental fairness was
violated; however, his claim, essentially, is another chal-
lenge to the sufficiency of the evidence to support the
finding that he deviated from the standard of care.
Because the plaintiff has failed to explain what part of
the proceedings allegedly constituted a violation of any
constitutional right, the claim is inadequately briefed
and we decline to review it. See State v. Henderson,
47 Conn. App. 542, 558, 706 A.2d 480 (‘‘[a]nalysis, rather
than mere abstract assertion, is required in order to
avoid abandoning an issue by failure to brief the issue
properly’’ (internal quotation marks omitted)), cert.
denied, 244 Conn. 908, 713 A.2d 8298 (1998). Moreover,
our Supreme Court repeatedly has held that ‘‘the proce-
dures required by the UAPA exceed the minimal proce-
dural safeguards mandated by the due process clause.’’
(Internal quotation marks omitted.) Pet v. Dept. of
Health Services, supra, 228 Conn. 661.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Dental caries are defined as ‘‘a destructive disease of the teeth that starts
at the external surface [and] is followed . . . with subsequent cavitation
and direct bacterial invasion . . . .’’ Stedman’s Medical Dictionary (28th
Ed. 2006) p. 316.
   2
     We note that, in his principal appellate brief, the plaintiff sets forth
eleven separate issues on appeal. For judicial convenience, we have distilled
the plaintiff’s arguments to the aforementioned claims.
   3
     We note that the commission did not raise the issue of subject matter
jurisdiction as an alternative ground for affirmance pursuant to Practice
Book § 63-4 (a) (1) or file a cross appeal from the Superior Court’s ruling
pursuant to Practice Book § 61-8. ‘‘Nevertheless, we consider this issue on
its merits because it implicates our subject matter jurisdiction and, therefore,
may be raised at any time. See, e.g., Office of the Governor v. Select Commit-
tee of Inquiry, 271 Conn. 540, 569, 858 A.2d 709 (2004). Moreover, the
[plaintiff has] not been prejudiced by the [commission’s] late raising of the
. . . issue on appeal because that question was argued extensively before
the [Superior Court] . . . .’’ Connecticut Coalition for Justice in Education
Funding, Inc. v. Rell, 295 Conn. 240, 253 n.17, 990 A.2d 206 (2010).
   4
     The department investigates complaints concerning the competency of
licensed health care professionals pursuant to General Statutes §§ 19a-14
(b) (4) and 20-103a. If the department’s investigation determines that proba-
ble cause exists, it issues a statement of charges regarding the alleged
improper conduct to the appropriate board.
   Moreover, we note that, although subsection (b) of § 19a-14 has been the
subject of an amendment since the events underlying this appeal; see Public
Acts 2018, No. 18-48, § 4; that amendment has no bearing on this appeal,
and, therefore, we refer to the current revision of the statute.
   5
     The commission’s enabling act, General Statutes § 20-103a, provides in
relevant part: ‘‘(a) The State Dental Commission shall consist of nine mem-
bers . . . six of whom shall be practitioners in dentistry residing in this
state who are in good standing in their profession and three of whom shall
be public members. . . .
   (b) . . . Said commission shall (1) hear and decide matters concerning
suspension or revocation of licensure, (2) adjudicate complaints filed against
practitioners and (3) impose sanctions where appropriate.’’
   6
     General Statutes § 20-114 (a) provides in relevant part: ‘‘The Dental
Commission may take any of the actions set forth in section 19a-17 for any
of the following causes . . . (2) proof that a practitioner has become unfit
or incompetent or has been guilty of cruelty, incompetence, negligence or
indecent conduct toward patients . . . .’’
   Although § 20-114 (a) has been the subject of an amendment since the
events underlying this appeal; see Public Acts 2016, No. 16-66, § 12; that
amendment has no bearing on this appeal, and, therefore, we refer to the
current revision of the statute.
   7
     The commission explained in its final decision: ‘‘Decalcification of teeth
is part of the cavities process and the initial lesion of teeth decay or infection
of the tooth. It is a clinical sign of tooth decay.’’
   8
     The panel conducted the hearing in accordance with General Statutes
§ 4-166 et seq., and § 19a-9-1 et seq. of the Regulations of Connecticut
State Agencies.
   9
     Section 19a-9-25 of the Regulations of Connecticut State Agencies pro-
vides in relevant part: ‘‘If a hearing is held before less than a majority of
the members of a board who are authorized by law to render a final decision,
a majority of the members of a board shall review all rulings on dispositive
motions and shall render the final decision. . . .’’
   10
      Finding number twenty-six of the commission’s initial decision stated:
‘‘In accordance with the [AAPD] [g]uidelines, stainless steel crowns are an
appropriate treatment for interproximal multi-surface caries in primary
teeth.’’
   11
      The amended finding number twenty-six in the commission’s final deci-
sion provides in relevant part: ‘‘The AAPD guideline does not establish the
standard of care. It makes recommendations if certain circumstances are
present based upon clinical presentation. . . . In this case, based upon the
commission’s review of all of the evidence, including the X-rays, and includ-
ing the testimony of [Federman], the commission concludes that [the plain-
tiff] did not practice below the standard of care with respect to the placement
of the stainless steel crowns.’’
   12
      Specifically, the plaintiff relies on the following language in the consent
form: ‘‘I understand that my child’s doctor may find or discover additional
conditions which in his professional judgment make it advisable to perform
additional or different procedures than those planned. I authorize my doctor
and his assistants, and other healthcare providers to perform such other
procedures which they deem advisable in their professional judgment.’’
   13
      The plaintiff also claims that the court improperly rejected his argument
that the commission’s order placing him on probation was arbitrary and
unreasonable. The plaintiff has failed to brief this claim adequately, and,
thus, we decline to review it. See Canner v. Governor’s Ridge Assn., Inc.,
210 Conn. App. 632, 653, 270 A.3d 694 (2022) (‘‘[W]e are not required to
review issues that have been improperly presented to this court through an
inadequate brief. . . . Analysis, rather than [mere] abstract assertion, is
required in order to avoid abandoning an issue by failure to brief the issue
properly.’’ (Internal quotation marks omitted.)).